ORDER
This cause coming on to be heard upon the petition of A. A. Crosby for the issuance of a writ of error from this court to review the judgment of the Circuit Court for Charlotte County entered on November 30, 1929, denying the petition of the said Crosby for the issuance of a writ of habeas corpus to test the legality of his detention under two warrants issued by the county judge of Charlotte County on the 4th day of November, 1929, pursuant to affidavits filed before said county judge, which affidavits and warrants purport to charge said Crosby with the offense of trespass upon the lands of another by cutting timber of the value of one hundred dollars in each case.
It is ordered that writ of error to review said order of the circuit court do issue; and petitioner having filed in this Court a complete certified transcript of record of the proceedings in habeas corpus in the circuit court of Charlotte County, which transcript was filed with petitioner's application for writ of error, it is ordered that said writ of error be made returnable instanter,
And it appearing unto this Court from an inspection of said transcript of record that upon the charges aforesaid the petitioner, by order of the county judge of Charlotte *Page 239 
County, was bound over to await the action of the grand jury at the next ensuing term of the circuit court for Charlotte County, and that bond for the appearance of said petitioner was fixed by said county judge at five hundred dollars under each of said charges, in default of which said bond said petitioner is now held in custody by the sheriff of Charlotte County;
And it further appearing to this Court that the evidence adduced before the county judge of Charlotte County, sitting as a committing magistrate is sufficient to constitute a showing of probable cause sufficient to justify the commitment of said petitioner under said charges to await the action of the grand jury; and it further appearing unto this Court that the amount of said bonds so fixed is not excessive in view of the evidence submitted before the county judge, and that certain appearance bonds in said amount have been tendered by the petitioner to the county judge and sheriff of Charlotte County, each of whom have declined to approve said bonds.
And this Court having now acquired jurisdiction in the premises by virtue of the writ of error issued herein.
It is further ordered that pending the final disposition of this writ of error, the petitioner, A. A. Crosby, be released from custody upon entering into a bond under each of said charges, payable to the Governor of the State of Florida, and his successors in office, with good and sufficient sureties, each of said bonds to be in the penal sum of five hundred dollars, conditioned that the said A. A. Crosby shall appear at the next ensuing term of the circuit court for Charlotte County, and from day to day and term to term of said court, to answer the charges aforesaid, and that the said Crosby shall not depart the said court without *Page 240 
leave, the sufficiency in form of said bonds, as well as the worth, qualification and sufficiency of the sureties thereon, to be approved by the circuit judge for Charlotte County, which said bonds shall stand and be of full force and effect as appearance bonds for the appearance of said petitioner to answer the criminal charges aforesaid in the circuit court for Charlotte County according to the tenor and effect of said bonds.
It is further ordered that the Clerk of this Court issue and deliver a scire facias to the Attorney General, advising the Attorney General of the pendency of this cause in this Court on writ of error and of the order this day made herein, and said Attorney General shall have leave to take such proceedings herein on behalf of the State of Florida as he shall deem proper and as shall be according to law and the rules of this Court.
Done and ordered this 11th day of December, A.D. 1929, at Tallahassee, Florida.
WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.